HEDRICK, Judge.
By his eight assignments of error, petitioner contends that he was deprived of his constitutional right to a fair and impartial hearing, that the trial court erred in the. admission and exclusion of evidence, that certain questions and remarks of the trial judge were pregnant with partiality, that the findings of fact and conclusions of law were erroneous and do not support the judgment.
While we do not approve of the gratuitous remarks of the trial judge, our examination of each exception upon which these assignments of error are based fails to disclose prejudicial error. The findings of fact are supported by the evidence and the findings support the conclusions of law which in turn support the judgment which is
Affirmed.
Judges Brock and Vaughn concur.